NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 06/10/2022 has been entered. Claims 1, 3, 5-7, and 10 are pending in this application. Applicant’s amendments to the claims have overcome the drawing objection and the 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Non-Final Office Action mailed 03/11/2022.

Reasons for Allowance
Claims 1, 3, 5-7, and 10 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a lampshade for simulating a flickering flame of a flameless candle, the lampshade comprising a head cover, wherein the head cover comprises a pedestal and a flame body disposed on the pedestal, the pedestal comprising a hollowed-out bottom; a shell connected to the hollowed-out bottom and comprising a hollow interior defining a longitudinal axis, and a swing assembly disposed in the hollow interior, the swing assembly comprising a base plate fastened to the shell, a support frame disposed on the base plate, a lamp bead disposed on the support frame, and a swing frame hung on the support frame; wherein the base plate comprises a groove for mounting an electromagnet; the support frame comprises a first rod disposed on the base plate adjacent to the groove, the first rod extending in a direction along the longitudinal axis and forming a top end for mounting the lamp bead; the support frame further comprises a second rod extending transversely with respect to the first rod, wherein one end of the second rod being integrated with a side edge of the first rod, and the other end of the second rod being a free end; the swing frame is hung on the second rod; a lens is disposed on the swing frame, and when in use, the light emitted from the lamp bead propagates through the lens and illuminates the flame body as specifically called for the claimed combination.
The closet prior art, HURDUE (US 2019/0063703), does not include the combination of all the claimed limitations above, specifically the head cover includes a pedestal and a flame body disposed on the pedestal, the pedestal includes a hollowed-out bottom, a shell connected to the hollowed-out bottom and includes a hollow interior defining a longitudinal axis, a swing assembly disposed in the hollow interior, the support frame includes a first rod extending in a direction along the longitudinal axis and forming a top end for mounting the lamp bead, the support frame further includes a second rod extending transversely with respect to the first rod, one end of the second rod being integrated with a side edge of the first rod, the other end of the second rod being a free end, the swing frame is hung on the second rod, and a lens is disposed on the swing frame as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the HURDUE reference in the manner required by the claims. 
In other words, the prior art taken as a whole does not show or suggest the combination of the details of how the head cover is connected to the shell (i.e. the shell is connected to the hollowed-out bottom of the pedestal of the head cover), the swing assembly (including the support frame, the lamp bead, and the swing frame) disposed in the hollow interior of the shell, and the details of the first and second rod (i.e. the first rod extends along the longitudinal axis, the second rod extends transversely with respect to the first rod, one end of the second rod connected to the first end, and the other end of the second rod is a free end), and the lens of the swing frame is hung on the second rod as claimed. Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875